Citation Nr: 1417415	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1971 and from September 1971 to September 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.

In September 2013 the Board remanded the case for additional development.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran asserts that he is unable to secure or follow substantially gainful employment due to his service- connected disabilities.  The record shows that he had to retire from his previous employment as a communications specialist in December 2008 because he needed portable oxygen to treat his service-connected cluster headaches, which precluded his deployment overseas. 

In its remand in September 2013, the Board asked the Veteran to document his attempts to obtain employment since 2008.  In a statement in October 2013, the Veteran stated that as soon as he goes to a potential employer he is told that he cannot be hired for safety reasons.



The Veteran's service-connected disabilities are: headaches, rated 50 percent; residuals of a right knee injury, rated 10 percent; and hypertension, rated 10 percent.  The combined rating is 60 percent, which does not met the minimum percentage standard for a schedular total disability rating under 38 C.F.R. § 4.16(a).  And the claim for a total disability rating on an extraschedular basis was denied by VA's Director of Compensation, citing in part the Veteran's failure to respond to the request to document that he was unable to secure gainful employment.  

Also, it is not clear whether the Veteran is unemployed or unemployable. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide documentation of any attempts to obtain employment since 2008.  The statement of his former employer does not suffice.  

2.  Afford the Veteran a VA examination by either a physiatrist (physician specializing in rehabilitative medicine) or a practitioner in the field of rehabilitative medicine to determine: 

Whether the service-connected disabilities:  headaches for which the Veteran has been prescribed portable oxygen, rated 50 percent; residuals of a right knee injury, rated 10 percent; and hypertension, rated 10 percent, for a combined rating of 60 percent,  prevented the Veteran from securing or following substantial gainful employment.

In formulating the opinion, the VA examiner is asked to consider the following facts:  



The Veteran retired from the U.S. Army as a First Sergeant (E8) in 1988 after 20 years of service.  His military occupational specialty was communications operations chief.  

He completed two years of college. 

After service, the Veteran was a civilian employee, an equipment specialist, of the Department of Army from 1989 to 2008, when he left the job because of his headaches, which required the use of portable oxygen, and he was not deployable.  

The VA examiner must review the Veteran's file. 

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



